Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims
Claims 1-18 are pending and rejected in the application.  

Allowable Subject Matter
Claim 5, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of Truthe claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tripathi U.S. Patent Publication (2008/0140997; hereinafter: Tripathi) in view of Liang et al. U.S. Patent Publication (2005/0044162; hereinafter: Liang) and further in view of Godlin et al. U.S. Patent Publication (2006/0168118; hereinafter: Goldin)

Claims 1, 7, and 13
As to claim 1, 7, and 13, Tripathi discloses an apparatus, comprising: 
a processor (paragraph[0036], “Embodiments can be realised in which the amount of data or the number of blocks requested by the prefetcher 232 is influenced by prevailing parameters within the computer such as, for example, the amount of free memory within the operating system cache memory 212 or any other parameter or aspect of the computer system…etc.”); and 
a non-transitory computer-readable storage medium storing instructions that, when executed by the processor (paragraph[0032], “The prefetch policy is arranged to read data from the nonvolatile storage medium such as the HDD 226 in advance of an anticipated need for that data by the application 202. The prefetcher 232 reads the prefetch attribute record 230 to determine the access pattern represented by the data 

Tripathi do not appear to explicitly disclose 
receiving a sequence of storage block write operations; 
selecting a first storage block write operation included in the sequence of storage block write operations, wherein the first storage block operation includes a first version of a storage block; 
determining if the sequence of storage block write operations includes a second storage block write operation including a second version of the storage block, wherein the second storage block write operation is more recent than the first storage block write operation; 
in response to the determination that the sequence of storage block write operations does not include the second storage block write operation including the second version of the storage block, communicating the first 53version of the storage block via a wide area network to a data storage connected with the wide area network at a first network location; and 


However, Liang discloses receiving a sequence of storage block write operations (paragraph[0049], “The snapshot copy facility 76 may use a "write-anywhere" file versioning method. A snapshot of a file initially includes only a copy of the inode of the original file. Therefore the snapshot initially shares all of the data blocks as well as any indirect blocks of the original file. When the original file is modified, new blocks are allocated and linked to the original file inode to save the new data…etc.”); 
selecting a first storage block write operation included in the sequence of storage block write operations, wherein the first storage block operation includes a first version of a storage block (paragraph[0050], “The IP replication facility 77 can be based on a snapshot copy facility 76 that periodically saves the deltas between consecutive consistent versions of a file….etc.”). It would have been obvious at the time of the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Tripathi with the teachings of Liang to have a write protocol which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Tripathi with the teachings of Liang to share data storage objects between clients and servers using different interfaces, protocols, or operating systems (Liang: paragraph[0002]).

The combination of Tripathi and Liang do not appear to explicitly disclose determining if the sequence of storage block write operations includes a second storage block write operation including a second version of the storage block, wherein the second storage block write operation is more recent than the first storage block write operation; 
in response to the determination that the sequence of storage block write operations does not include the second storage block write operation including the second version of the storage block, communicating the first 53version of the storage block via a wide area network to a data storage connected with the wide area network at a first network location; and 
in response to the determination that the sequence of storage block write operations includes the second storage block write operation including the second version of the storage block, communicating the second version of the storage block via the wide area network to the data storage.

However, Godlin discloses determining if the sequence of storage block write operations includes a second storage block write operation including a second version of the storage block, wherein the second storage block write operation is more recent than the first storage block write operation (paragraph[0130]-paragraph[0132], “For example, in the CIFS protocol, the client may request a file open, write or commit. Each operation will go to the server even if there are many write block operations. The DDFS protocol may fetch the entire file on an open command and store it locally in the cache…etc.”); 
in response to the determination that the sequence of storage block write operations does not include the second storage block write operation including the second version of the storage block (paragraph[0134], “As shown in FIG. 4A, differential file retrieval is explained. If a client 410 does not have a requested file in cache, it receives the entire file from the DDFS server 420. If client 412 has a version v-1 of the requested file, only the diff (delta) sections needed to bring the cache version…etc.”), communicating the first 53version of the storage block via a wide area network to a data storage connected with the wide area network at a first network location (paragraph[0139], “If there is a more recent version on the server 420, in step 446 the server sends and the client receives the delta (“diff”) between the latest version, and the version that the client has cached…etc.”); and 
in response to the determination that the sequence of storage block write operations includes the second storage block write operation including the second version of the storage block (paragraph[0142], “First, in step 460, the client determines that a DDFS file commit has been requested and assumes that it has the latest previous version of the file in its cache because it has the file opened for write and it should be locked. If, as described below with reference to time outs of FIG. 9, it is not the latest version, the client, in step 462, processes an error message…etc.”), communicating the second version of the storage block via the wide area network to the data storage (paragraph[0142], “In step 466 it sends the delta (diff) between the new version and the latest saved version to the server 420 to write. The server 420 than stores the delta it received from the client to the file, and implicitly increments the version number. As described with reference to a gateway, it may then create a plain text version for storage on a conventional file server…etc.”). It would have been obvious at the time of the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Tripathi with the teachings of Liang and Godlin to detect versions of blocks which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Tripathi with the teachings of Liang and Godlin to facilitate differential file transfer across a communications network (Godlin: paragraph[0004]).

Claims 2, 3, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tripathi U.S. Patent Publication (2008/0140997; hereinafter: Tripathi) in view of Liang et al. U.S. Patent Publication (2005/0044162; hereinafter: Liang) and further in view of Godlin et al. U.S. Patent Publication (2006/0168118; hereinafter: Goldin) and further in view Miyauchi U.S. Patent Publication (2005/0172080; hereinafter: Miyauchi) 

Claims 2, 8, and 14
As to claim 2, 8, and 14, the combination of Tripathi, Liang, and Godlin discloses all the elements in claim 13, as noted above, and Goldin further disclose in response to receiving the sequence of storage block requests, caching the sequence of storage block requests in a storage block cache (paragraph[0134], “As shown in FIG. 4A, differential file retrieval is explained. If a client 410 does not have a requested file in cache, it receives the entire file from the DDFS server 420. If client 412 has a version v-1 of the requested file, only the diff (delta) sections needed to bring the cache version…etc.”).

However, Godlin does not appear to explicitly disclose 
following the communication of the second version of the storage block to the data storage, removing the first storage block write operation and the first version of the storage block from the storage block cache.
	However, Miyauchi discloses following the communication of the second version of the storage block to the data storage, removing the first storage block write operation and the first version of the storage block from the storage block cache (paragraph[0180]-paragraph[0181], “Accordingly, in step S116, the cache device removes a corresponding entry to be deleted from the LRU list and puts a corresponding entry in the deletion pending list; that is, the cache device does not delete but stores the content data block in the memory and controls the content data block in the deletion pending list…etc.”). It would have been obvious at the time of the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Tripathi with the teachings of Liang, Godlin, and Miyauchi to remove data from cache which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Tripathi with the teachings of Liang, Godlin, and Miyauchi to improve the hit ratio in caching data that is sent and received through networks (Miyauchi: paragraph[0002]).

Claims 3, 9, and 15
As to claim 3, 9, and 15, the combination of Tripathi, Liang, Godlin, and Miyauchi discloses all the elements in claim 14, as noted above, and Miyauchi further disclose wherein the storage block cache is connected with the wide-area network at a second network location, the apparatus comprising: 
following the communication of the second version of the storage block to the data storage, retaining the first version of the storage block in the storage block cache for read access by a storage client connected with the wide-area network at the second location (paragraph[0005], “A cache system includes caches functioning as data storage areas on network paths extending from a content delivery site to users that receive the content. When user-requested data (content) is stored in the caches, the data (content) is not sent from the content delivery site…etc.”).

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tripathi U.S. Patent Publication (2008/0140997; hereinafter: Tripathi) in view of Liang et al. U.S. Patent Publication (2005/0044162; hereinafter: Liang) and further in view of Godlin et al. U.S. Patent Publication (2006/0168118; hereinafter: Goldin) and further in view of Kim U.S. Patent (7,849,257; hereinafter: Kim) 

Claims 4, 10, and 16
As to claim 4, 10, and 16, the combination of Tripathi, Liang, and Godlin discloses all the elements in claim 13, as noted above, but do not appear to explicitly disclose wherein determining if the sequence of storage block write operations includes the second storage block write operation including the second version of the storage block comprises: searching the sequence of storage block write operations from a time associated with the first storage block write operation up to a snapshot time.
However, Kim discloses wherein determining if the sequence of storage block write operations includes the second storage block write operation including the second version of the storage block comprises: searching the sequence of storage block write operations from a time associated with the first storage block write operation up to a snapshot time (column 7, lines .12-30, “The time log 400 generally maintains records 405a-405g of the time and date at which data was written to the storage device 135. In the present embodiment, the records 405a-405g are kept in chronological order, i.e., t1<t2<t3<t4<t5….etc.”). It would have been obvious at the time of the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Tripathi with the teachings of Liang, Godlin, Miyauchi, and Kim to track time elements in data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Tripathi with the teachings of Liang, Godlin, Miyauchi, and Kim to improve the method for saving, restoring, and auditing data and computer-accessible information (Kim: column 1, lines 30-33). 

Claims 6, 12, and 18
As to claim 6, 12, and 18, the combination of Tripathi, Liang, and Godlin discloses all the elements in claim 13, as noted above, but do not appear to explicitly disclose wherein determining if the sequence of storage block write operations includes the second storage block write operation including the second version of the storage block comprises: searching the sequence of storage block write operations from a time associated with the first storage block write operation up to an end of the sequence of storage block write operations.

However, Kim discloses wherein determining if the sequence of storage block write operations includes the second storage block write operation including the second version of the storage block comprises: searching the sequence of storage block write operations from a time associated with the first storage block write operation up to an end of the sequence of storage block write operations (column 19, lines 12-23, “The control information fields 1905 may include an operation code fields 1915 (identifying, for example, if the log corresponds to a read or write operation), timestamp fields 1920, 1925 indicating the start and end times of the associated operation, a block length field 1930 indicating the block length for the operation, a "previous block entry count" field 1935 indicating the number of "previous block entries" 1910a-n appended to this log 1605, and host start and end block fields 1940, 1945 indicating the starting and ending host addresses/blocks for the operation….etc.”). It would have been obvious at the time of the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Tripathi with the teachings of Liang, Godlin, Miyauchi, and Kim to track time elements in data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Tripathi with the teachings of Liang, Godlin, Miyauchi, and Kim to improve the method for saving, restoring, and auditing data and computer-accessible information (Kim: column 1, lines 30-33). 





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
December 4, 2021                                                                                                                                                                                                    


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000